DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4-5, 8-18 are pending; of which, claims 9-18 are withdrawn from consideration.  Claims 2-3, 6-7 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 6/23/2022 includes untranslated foreign Intellectual Property Office communications for which no translated document or abstract has been provided.  Accordingly, the information disclosure statement is being considered by the examiner, except for the documents which have been struck through.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (PGPUB 2001/0036275), and further in view of Spies et al (PGPUB 2008/0170693).

Regarding Claim 1:
Murakami teaches an apparatus for generating a key (abstract, generating a secret key of an entity using divided identification information; paragraph 23, key generating method at key generating agency (center)), comprising: 
at least one processor configured to implement (paragraph 1, cryptographic communication method and cryptographic communication system for carrying out information communication between entities through a ciphertext and to a memory product/data signal embodied in carrier wave for recording/transmitting an operation program for the above secret key generating method): 
a converter configured to convert an ID into a first bit string (paragraph 17, public ID vector of an entity is converted into L bits by a hash function); and 
a secret key generator configured to extract one or more secret parameter values corresponding to the first bit string from a candidate secret parameter set (paragraph 17-19, ID vector divided into J blocks, each block of size M, to create J “ID division vectors”; the j-th center forms a symmetric matrix of which elements are random numbers; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix; the delivered parameter is called a secret vector; secret vector used to generate common key; paragraph 20, matrix Hj is secret matrix), wherein the candidate secret parameter set includes a plurality of candidate secret parameter values (paragraph 18, symmetric matrix Hj has matrix dimensions (2M X 2M); therefore, the matrix comprises a plurality of row values which function as parameters), and generate a secret key corresponding to the ID using the one or more extracted secret parameter values (paragraph 19, secret vector obtained by extracting row from symmetric matrix Hj and delivered to each entity); and
wherein the secret key generator divides the converted first bit string into m blocks in n-bit units (paragraph 17-19, ID vector divided into J blocks, each block of size M (i.e. “n bits”), to create J “ID division vectors”; the j-th center forms a symmetric matrix of which elements are random numbers; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix; paragraph 43, the ID vector (vector Ia) of the entity a is divided into a plurality of ID division vectors Iaj (j=1, 2, . . . , J) as shown in the following (5); here, when Mj=M, the sizes of all of the ID division vectors become equal),
wherein the plurality of candidate secret parameter values include 2n x m candidate secret parameter values, and each of the plurality of candidate secret parameter values corresponds to one bit string among 2n different bit strings and an order of a block including the one bit string among the m blocks (paragraph 17-19, ID vector divided into J blocks, each block of size M, to create J “ID division vectors”; symmetric matrix Hj has matrix dimensions (2M X 2M), i.e. rows/columns comprise “2n different bit strings, each of length n bits”, where n=M; therefore, the matrix comprises a plurality of row values which function as parameters; J blocks divided from converted first bit string; order corresponds to ID division vectors, i.e. “converted first bit string”),
wherein the secret key generator extracts each of the secret parameter values corresponding to a bit string included in each of the blocks and an order of each of the blocks, from the candidate secret parameter set (paragraph 17-19, ID vector divided into J blocks, each block of size M, to create J “ID division vectors”; the j-th center forms a symmetric matrix of which elements are random numbers; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix; row vectors correspond to ID division vector of entity; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix).
Murakami does not explicitly teach a receiver configured to receive a key generation request including the identity (ID) from a key requesting apparatus.
However, Spies teaches the concept of a receiver configured to receive a key generation request including an identity (ID) from a key requesting apparatus (abstract, key requests in a data processing system may include identifiers such as user names, policy names, and application names; when a key request is authorized, the key server may generate a key by applying a one-way function to a root secret and the identifier; paragraph 34, computing equipment supports applications; paragraph 41, application requests key from key server; key server satisfies key request by providing requested key to application over secure path in network; paragraph 113-114, parameter IDEN provided to key server as part of key request, and comprises information such as user identity; key server computes key K using one-way function over root secret and IDEN).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the ID-based key-generation request teachings of Spies with the ID-based secret-parameter-selection-matrix key generation teachings of Murakami.  Murakami teaches a system which uses an identifier to generate a key, but does not explicitly disclose how the identifier is stored, transmitted, or received by the relying parties.  A person of ordinary skill in the art needing to implement an identity-based key generation system such as the one presented by Murakami would require some method of obtaining or distributing the identifier used in said system.  Spies presents such a system, which would enable a key generator to obtain the identifier as part of a key generation request from an end user device, as well as further enabling said end user to maintain control over the identifier and timing of the request, so as to obtain the generated key when necessary.

Regarding Claim 4:
Murakami in view of Spies teaches the apparatus of claim 1.  In addition, Murakami teaches wherein the secret key generator is further configured to generate the secret key corresponding to the ID from the extracted one or more secret parameter values using a one-way function (paragraph 48-50, equation (6) and (7), secret key vector generated using hash function fj(.)).

Regarding Claims 5, 8:
These are the method claims corresponding to the apparatus of claims 1, 4, respectively, and are therefore rejected for the same reasons.

Response to Arguments
Applicant’s arguments filed 9/14/2022 merely summarize the supplemental amendment filed 9/14/2022 to correct a typo, and contain no argument which needs addressing.
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.  

Regarding the rejection of claims under 35 USC 103:
	Applicant’s arguments: For example, Murakami does not disclose the claimed “wherein the secret key generator divides the converted first bit string into m blocks in n-bit units.”  Rather Murakami divides the ID vector Ia into J portions (see Murakami [0017], equation (1)) of varying lengths M1, M2, …, MJ (see Murakami FIG. 4).

	Examiner’s response: Murakami discloses the following: [0043] “For example, the ID vector (vector Ia) of the entity a is divided into a plurality of ID division vectors Iaj (j=1, 2, . . . , J) as shown in the following (5). Here, when Mj=M, the sizes of all of the ID division vectors become equal.“
	Murakami explicitly discloses the circumstance in which each division vector is equal size M.  Therefore, Murakami teaches dividing the first bit string into m blocks in n-bit units.

	Applicant’s arguments with regard to independent claim 5 are similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491